Exhibit 10.2

FIRST AMENDMENT

TO

ASSET PURCHASE AGREEMENT

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (the “Amendment”) is made and
entered into as of this 1st day of November, 2006 by and among HERCULES
INTERNATIONAL HOLDINGS LTD., a Cayman limited company (“HIHL”), HALLIBURTON WEST
AFRICA LTD., a Cayman limited company (“HWAL”), HALLIBURTON ENERGY SERVICES
NIGERIA LIMITED, a Nigerian corporation (“HESNL”) and HERCULES OILFIELD SERVICES
LTD., a Cayman limited company (“HOSL”). HESNL and HWAL are sometime referred to
herein, collectively, as the “Seller”.

WHEREAS, HIHL, HWAL and HESNL entered into that certain Asset Purchase
Agreement, as of August 23, 2006 (the “Purchase Agreement”; all capitalized
terms used but not defined herein shall have the meanings set forth in the
Purchase Agreement.), pursuant to which HWAL and HESNL agreed to sell, and HIHL
agreed to buy, the Purchased Assets and the Assigned Contracts upon the terms
and subject to the conditions set forth therein; and

WHEREAS, the parties to this Amendment desire to amend the Purchase Agreement to
replace and substitute HOSL for HIHL as the “Buyer” in the Purchase Agreement,
to change the “Expiration Date” to December 1, 2006, to make certain changes to
employee matters and to agree upon the repair of certain damages to M.V. F.J.
Leleux.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged), the parties hereto represent,
warrant and agree as follows:

 

  1. Substitution of Buyer.

 

  a) The cover page to the Purchase Agreement is hereby amended by deleting
“Hercules International Holdings Ltd.” and inserting “Hercules Oilfield Services
Ltd.” in its place.

 

  b) The definition of “Buyer” in the preamble of the Purchase Agreement is
hereby amended by deleting “Hercules International Holdings, Ltd.” and inserting
“Hercules Oilfield Services Ltd.” in its place.

 

  c) Section 11.4 of the Purchase Agreement with respect to notice to the Buyer
is hereby amended by deleting “Hercules International Holdings Ltd.” and
inserting “Hercules Oilfield Services Ltd.” in its place.

 

  2.

Joinder. By executing this Amendment, HOSL becomes “Buyer” under the Purchase
Agreement. HOSL agrees that, upon the execution of this Amendment, it will
become a party to the Purchase Agreement as “Buyer” thereunder, and will be
bound by all terms, conditions, and duties applicable to “Buyer” under the
Purchase Agreement, as if it were an original signatory thereto. HOSL hereby



--------------------------------------------------------------------------------

 

ratifies, approves and confirms the terms, conditions and other provisions of
the Purchase Agreement in each and every respect. By executing this Amendment,
HOSL agrees that (a) all of the terms and conditions set forth in the Purchase
Agreement and other Transaction Documents that apply to “Buyer” are binding upon
and apply to HOSL; and (b) all of the representations, warranties, covenants,
and agreements made by “Buyer” in the Purchase Agreement are deemed to be made,
by HOSL as if set forth herein in full. Furthermore, HOSL represents and
warrants to HWAL and HESNL, that this Amendment and all other Transaction
Documents delivered to HESNL and HWAL that are executed by it constitute the
legal, valid and binding obligations of HOSL and are fully enforceable in
accordance with their respective terms.

 

  3. Extension of Expiration Date. The definition of “Expiration Date” set forth
in Article X of the Purchase Agreement is hereby amended so that Expiration Date
now means December 1, 2006.

 

  4. Employee Matters. If the Closing has not occurred on or prior to
November 7, 2006, the first sentence of Section 5.6 of the Purchase Agreement
shall be amended by deleting the word “all” between the words “engage” and “of”
and inserting the phrase “eighty-five percent (85%)” in its place.

 

  5. Repairs to M.V. F.J. Leleux. The parties acknowledge that M.V. F.J. Leleux
(the “Leleux”) was damaged on October 31, 2006 (the “Damages”). The parties
acknowledge and agree that for the purposes of Section 2.4 of the Purchase
Agreement the Leleux is not a Total Loss and no Purchase Price adjustment shall
be made in respect of the Damages to the Leleux. Seller shall be responsible for
repairing the Damages to the Leleux at Seller’s sole cost. Seller agrees to
consult with Buyer on the scope and status of such repairs. HOSL shall make the
Leleux available to Seller, at no cost to Seller, after Closing for the purpose
of repairing the Damages to the Leleux. Notwithstanding Section 2.4(b) of the
Purchase Agreement, Seller shall be obligated to repair the Damages to the
Leleux whether or not the cost of such repair is reasonably expected to exceed
$50,000. Seller shall use commercially reasonable efforts to complete all such
repairs in as short a time as possible, and in any event Seller shall complete
all such repairs within 60 days after the Closing Date.

 

  6. Continuation of Purchase Agreement. This Amendment shall be deemed to be an
amendment to the Purchase Agreement, and the Purchase Agreement, as amended
hereby, is hereby ratified, approved and confirmed in each and every respect.
All references to the Purchase Agreement in the Purchase Agreement (excluding
this Amendment) shall hereafter be deemed to refer to the Agreement, as amended
hereby.

 

  7. Counterparts. This Amendment may be signed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 



--------------------------------------------------------------------------------

  8. Successors and Assigns. All of the terms, agreements, covenants,
representations, warranties and conditions of this Amendment are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors. No party may assign either this Amendment or any of its
rights, interests or obligations hereunder without the prior written approval of
each other party.

 

  9. Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Amendment will be valid,
unless the same shall be in writing and signed by each party hereto. No waiver
by any party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence.

 

  10. Severability. The provisions of this Amendment shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof, provided that any
provision of this Amendment that is invalid or unenforceable in any situation or
in any jurisdiction will not affect the enforceability of the remaining terms
and provisions hereof or the enforceability of the offending term or provision
in any other situation or in any other jurisdiction.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Parties hereto have duly executed and delivered this
Amendment as of the day and year first above written.

 

HALLIBURTON WEST AFRICA

LTD.

   

HALLIBURTON ENERGY SERVICES

NIGERIA LIMITED

By:   /s/ David R. Smith     By:   /s/ David R. Smith Name:   David R. Smith    
Name:   David R. Smith Title:   Director     Title:     

SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT BY AND AMONG
HERCULES

INTERNATIONAL HOLDINGS LTD., HALLIBURTON WEST AFRICA LTD., HALLIBURTON ENERGY
SERVICES NIGERIA

LIMITED AND HERCULES OILFIELD SERVICES LTD.



--------------------------------------------------------------------------------

HERCULES INTERNATIONAL

HOLDINGS LTD.

   

HERCULES OILFIELD SERVICES

LTD.

By:   /s/ Don P. Rodney     By:   /s/ Don P. Rodney Name:   Don P. Rodney    
Name:   Don P. Rodney Title:   President     Title:   President

SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT BY AND AMONG
HERCULES

INTERNATIONAL HOLDINGS LTD., HALLIBURTON WEST AFRICA LTD., HALLIBURTON ENERGY
SERVICES NIGERIA

LIMITED AND HERCULES OILFIELD SERVICES LTD.